         Case 1:15-cv-06451-NRB Document 38 Filed 10/05/18 Page 1 of 1




Celia Goldwag Barenholtz                                                                 VIA ECF
+1 212 479 6330
cbarenholtz@cooley.com



October 5, 2018

Hon. Naomi Reice Buchwald
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007-1312

Re: Retrophin, lnc. v. Shkreli, No. 15-CV-6451

Dear Judge Buchwald:

        We represent Retrophin, Inc. (“Retrophin”) and write to update the Court about the status
of this matter.

        In August 2015, Retrophin commenced this action by filing a complaint alleging claims of
breach of fiduciary duty and unjust enrichment against Mr. Shkreli. Mr. Shkreli subsequently
commenced a JAMS arbitration against Retrophin alleging a breach of his employment agreement.
Retrophin then asserted its affirmative claims in this action as counterclaims in the JAMS
arbitration.

       In September 2015, Mr. Shkreli moved to stay this action pending a determination by the
Panel in the JAMS arbitration on whether Retrophin's counterclaims were arbitrable. (ECF No.
12). Retrophin indicated that it did not oppose the motion, and the Court granted the stay on
September 22, 2015 (ECF No. 14).

        The Panel recently ruled that Retrophin’s counterclaims were arbitrable. Because
Retrophin’s claims will be litigated in the JAMS arbitration rather than before this Court,
Retrophin is filing a notice of voluntary dismissal pursuant to Rule 41(a)(1)(A)(i) simultaneously
with this letter.



Very truly yours,



/s/ Celia Goldwag Barenholtz
Celia Goldwag Barenholtz


                           Cooley LLP 1114 Avenue of the Americas New York, NY 10036
                                   t: (212) 479-6000 f: (212) 479-6275 cooley.com
